                                                                          WSO ,             ...nyN
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                              ★ FEB 1^2013 *
METROPOLITAN LIFE INSURANCE
COMPANY,
                                                                           BROOKLYN OFFICp

                                     Plaintiff,
                                                          ORDER
                      -against-
                                                          17-CV-6238(ENV)(RER)
KAHLII THOMPSON and DARCEL
THOMPSON,

                                     Defendants.



VITALIANO,D.J.

       Metropolitan Life Insurance Company("MetLife")brought this action on October 25,
2017.(CompL,ECF No. 1). It sought the recovery of benefits erroneously paid to defendants
under the Federal Employees' Group Life Insurance Act,5 U.S.C. §§ 8701-16("FEGLIA").
(Compl. nil 3, 31-36). In addition to its FEGLIA claims, MetLife asserted state law claims for
unjust enrichment and conversion. {Id. UK 37-49). After defendants failed to appear, MetLife
requested a certificate of default,(Req. for Certificate of Default, ECF No. 14), which the Clerk
granted on December 21,2017,(Entry of Default, ECF No. 15). On January 9,2018, MetLife
filed its first motion for defaultjudgment. (Mot.for Default J., ECF No. 16). The Court denied
this motion for failure to comply with the Court's local and individual rules but granted leave to
renew. (Mem.& Order, ECF No. 17).

        On May 4,2018, MetLife again moved for defaultjudgment. (Mot. for Default J., ECF
 No. 18). The Court referred the motion to Magistrate Judge Ramon E. Reyes, Jr. for a report and
 recommendation("R&R"), which Judge Reyes issued on December 14,2018,(R&R,ECF No.
 22). Judge Reyes recommended that the Court deny the motion for defaultjudgment and dismiss
 this action,sua sponte,for lack ofsubject matter jurisdiction. {Id.). With notice ofthe time to
object properly given,(see id. at 8; Order dated Jan. 15,2019),no party has filed an objection to
the R&R,and the time to do so has passed.

       Where no timely written objection has been filed, a districtjudge need only review an
R&R for clear error. See Dafeng Hengwei Textile Co., Ltd. v. Aceco Indus. & Commercial
Corp.,54 F. Supp. 3d 279,283(E.D.N.Y. 2014). In accordance with that standard ofreview,the
Court has carefully examined Judge Reyes's R&R,and finds it to be correct, well-reasoned, and
free of any clear error. The Court,therefore, adopts the R&R,in its entirety, as the opinion of
the Court.

                                            Conclusion


        For the foregoing reasons, plaintiffs motion for defaultjudgment is denied, and this
action is dismissed without prejudice for want of subject matter jurisdiction.
        The parties are hereby put on notice that having failed to object to the R&R in a timely
 fashion,they have waived their right to appeal from this Order. See Caldor v. Onondaga
 County,517 F.3d 601,604(2d Cir. 2008).

        The Clerk of Court is directed to enter judgment accordingly, to mail a copy ofthis Order
 to defendants, and to close this case.

         So Ordered.


 Dated: Brooklyn, New York
        February 3,2019


                                                   /s/ USDJ ERIC N. VITALIANO
                                                             ERIC N. VITALIANO
                                                             United States District Judge
